Case 20-12015-amc           Doc 15    Filed 05/14/20 Entered 05/14/20 12:21:50              Desc Main
                                      Document     Page 1 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 In re:                                                       Chapter 13

           DOMIANO FONDINO, JR.                               Case No. 20-12015 (AMC)

                                      Debtor                  Hearing Date: 6/9/2020 at 11:00 a.m.
                                                              Location:     900 Market Street, Ctrm. 4
                                                                            Philadelphia, PA 19107

          MOTION OF FRANKLIN MINT FEDERAL CREDIT UNION
  FOR AN ORDER VACATING THE AUTOMATIC STAY UNDER 11 U.S.C. § 362(d)
       AND A WAIVER OF THE FOURTEEN DAY STAY OF SUCH ORDER

TO:       THE HONORABLE ASHELY M. CHAN,
          UNITED STATES BANKRUPTCY JUDGE:

          The motion of Franklin Mint Federal Credit Union (“FMFCU”), by and through its

undersigned attorneys, for an order vacating the automatic stay pursuant to 11 U.S.C. § 362(d) and

Rule 4001(a) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and a waiver

of the fourteen (14) day stay of such an order, respectfully represents as follows:

                                           BACKGROUND

          1.       On or about May 9, 2019, FMFCU made certain loans, advances, and extensions

of credit to Domiano Fondino, Jr. (the “Debtor”) in the maximum amount of $33,285.37 (the “Auto

Loan”) pursuant to that certain Loan Agreement and Consumer Credit Disclosure Statement (the

“Auto Agreement”).

          2.       In consideration for the Auto Loan, the Debtor gave a security interest in favor of

FMFCU in the title to the collateral being purchased with the Auto Loan, a 2015 Cadillac ATS

(the “Vehicle”).

          3.       On April 16, 2020 (the “Petition Date”), the Debtor filed a voluntary petition

pursuant to Chapter 13 of Title 11 of the United States Code (the “Bankruptcy Code”).

                                                    1

PHIL1 7798135v.1
Case 20-12015-amc           Doc 15    Filed 05/14/20 Entered 05/14/20 12:21:50             Desc Main
                                      Document     Page 2 of 3



        4.         On the Petition Date, the Debtor also filed a Chapter 13 plan (the “Plan”).

        5.         As of the Petition Date, FMFCU held a claim secured by a lien on the title to the

Vehicle in an amount no less than $28,037.52, which includes no less than $2,934.27 in pre-

petition arrears. (the “Auto Loan Claim”). The Auto Loan Claim was filed on the claims docket

on May 13, 2020 at Claim No. 7.

        6.         The Plan provides that the Debtor will retain the Vehicle and make monthly

payments to FMFCU. No such payments have been made to date. See Plan, § 4(b).

        7.         The Debtor failed to make the May 2020 payment due and owing to FMFCU in the

amount of $469.57. Another installment of $469.57 is due on June 8, 2020.

        8.         For the reasons hereinafter set forth, FMFCU is entitled to the entry of an order

vacating the automatic stay to allow it to exercise its state law rights and remedies with respect to

the Vehicle.

               THE RELIEF REQUESTED AND THE REASONS THEREFOR

        9.         Section 362(d) of the Bankruptcy Code provides that, on request of a party in

interest and after notice and a hearing, the Court shall grant relief from the automatic stay of

Section 362(a) of the Bankruptcy Code for cause. See 11 U.S.C. § 362(d)(1).

        10.        While the term “cause” is not explicitly defined, it includes a lack of adequate

protection of an interest in property. See id.

        11.        As noted by the Third Circuit Court of Appeals, the language of Section 362(d) is

mandatory. See In re Indian Palms Assocs., Ltd., 61 F.3d 197, 208 (3d Cir. 1995).

        12.        The Debtor is in default of his obligations under the Auto Loan by reason of his

failure to make post-petition payments as and when they came due.




                                                    2

PHIL1 7798135v.1
Case 20-12015-amc           Doc 15   Filed 05/14/20 Entered 05/14/20 12:21:50             Desc Main
                                     Document     Page 3 of 3



          13.      FMFCU has additionally not been furnished proof by the Debtor that the Vehicle

is adequately insured.

          14.      These circumstances constitute cause within the meaning of Section 362(d)(1) of

the Bankruptcy Code justifying relief from the automatic stay. See In re Tainan, 48 B.R. 250, 252

(Bankr. E.D. Pa. 1985) (“A debtor’s continued failure to maintain regular payments to a secured

creditor is sufficient to entitle a creditor to a modification of the stay”).

          15.      Accordingly, FMFCU should be granted relief from the automatic stay as to the

Debtor to enforce its rights with respect to the Vehicle in accordance with state law.

                                           CONCLUSION

          16.      For the foregoing reasons, FMFCU respectfully requests that this Court enter an

order granting FMFCU relief from the automatic stay.

          WHEREFORE, Franklin Mint Federal Credit Union respectfully requests the entry of an

order granting the relief requested herein, together with such other and further relief as is just and

proper.



                                                        Respectfully submitted:

                                                        KLEHR | HARRISON | HARVEY|
                                                        BRANZBURG LLP

                                                By:     /s/Robert J. Crawley
                                                        Corinne Samler Brennan, Esquire
                                                        Robert J. Crawley, Esquire
                                                        1835 Market Street, Suite 1400
                                                        Philadelphia, PA 19103
                                                        Telephone: (215) 569-2498

                                                        Counsel to
                                                        Franklin Mint Federal Credit Union

Dated: May 14, 2020

                                                    3

PHIL1 7798135v.1
